DETAILED ACTION
This office action is in response to Applicant’s arguments and amendments filed on October 19, 2021. The application contains claims 1-12: 
Claims 3 and 8 were previously cancelled
Claims 1, 5, 6, and 10-12 are amended
Claims 1, 2, 4-7, and 9-12 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments and amendments filed on October 19, 2021 have been fully considered and the objections and rejections are updated accordingly. 

Claim Rejections - 35 USC § 103
In response to Applicant’s argument on page 2-3 of Applicant Arguments/Remarks that INOUE (US 20180097886 A1) does not teach the limitation “store the data generated by the data generation source ….” of claim 1, the examiner notes that INOUE was never cited to teach the above limitation, instead, Joshi et al. (US 20120210068 A1) was cited to teach the limitation. 
Joshi teaches using a retrieval condition to store data and storing received data in different types of storage based on whether or not the received data matches the retrieval condition. INOUE was cited to teach the only limitation Joshi does not explicitly teach, the specific conditions included in the retrieval condition. 
Joshi to incorporate the teachings of INOUE to include in the retrieval condition a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data. Doing so would ensure data received most recently from a designated data generation source is pre-cached as taught by Joshi to improve data retrieval speed of most recent data from that particular data generation source. 

 	Applicant’s arguments with respect to the new limitations introduced with the amendments are addressed below in the updated 35 U.S.C. 103 rejections with citations and rationale. 
Please refer to the updated 35 U.S.C. 103 rejections as set forth below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-7, and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
based on a second retrieval condition being the same as the first retrieval condition” in lines 18-19 and 16-17, respectively. Applicant cited page 9, line 10 - page 10, line 3, and page 12 lines 20-23 of the present application to support the amendment. But these cited portions do not discuss “a second retrieval condition” at all. As a matter of fact, the entire specification never even mentions “a second retrieval condition”, let alone determining whether or not “a second retrieval condition being the same as the first retrieval condition”. The specification only discusses data, not “a second retrieval condition”, matching the first retrieval condition. Therefore, the above cited new limitation is new matter, and claims 1 and 6 are rejected under 35 U.S.C. 112(a).
Dependent claims 2, 4, 5, 11, and 12 are also rejected for inheriting the deficiency from their corresponding independent claim 1.
Dependent claims 7, 9, and 10 are also rejected for inheriting the deficiency from their corresponding independent claim 6.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the retrieval condition” as a claim limitation in line 14. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). 

Claim 9 recites “the retrieval condition” as a claim limitation in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 9 is indefinite and rejected under 35 U.S.C. 112(b). 
Claim 10 recites “the resources” as a claim limitation in line 3. There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 10 is indefinite and rejected under 35 U.S.C. 112(b). 
Dependent claims 2, 4, 5, 11, and 12 are also rejected for inheriting the deficiency from their corresponding independent claim 1.
Dependent claims 7, 9, and 10 are also rejected for inheriting the deficiency from their corresponding independent claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 20120210068 A1), in view of INOUE (US 20180097886 A1).

With regard to claim 1,
Joshi teaches
a data processing device (Fig. 31A illustrates “a data processing device”) comprising: 
a first memory configured to store data permanently (Fig. 31A, primary storage, corresponds to “a first memory”); 
a second memory having speed faster than a reading speed of the first memory (Fig. 31A, cache storage device, corresponds to “a second memory”); and 
a processor connected to the first memory and the second memory ([0258], a computer processor), the processor being configured to: 
on receipt of data generated by a data generation source, determine whether the data generated by the data generation source matches a first retrieval condition registered in advance (Fig. 29, step 2920, Fig. 31A, [0233], [0235]: monitor I/O requests, which include create and write, and use file selection criteria to identify files that are cacheable; [0237]-[0241]: file selection criteria can be set by a user to control what files to cache. Create or write I/O requests explicitly teach receiving data and inherently teach “a data generation source”; file selection criteria corresponds to “a first retrieval condition” that can be set in advance); 
store the data generated by the data generation source in the first memory and the second memory when the data generated by the data generation source matches the retrieval condition, and  store the data generated by the data generation source in the first memory without storing the data generated by the data generation source in the second memory when the data generated by the data generation source does not match the first retrieval condition (Fig. 29, [0219], [0220], [0222], [0223]: if I/O request data is cacheable at step 2930, store the data in both the cache and primary storage at step 2940; otherwise, store in primary storage only); and 
search the second memory 2TDM/IsApplication No.: 16/322,878Docket No.: 15392D-000004-US-NPpreferentially over the first memory based on a second retrieval condition being the same as the first retrieval condition in response to a data processing request from an application (Fig. 29, [0221]: in response to a read I/O request, step 2940 may comprise determining whether data of the I/O request is available on the cache storage device, wherein a read I/O request contains data retrieval conditions thus corresponds to “a second retrieval condition”).
Joshi does not explicitly teach
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data.
INOUE teaches
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data (Fig. 6; [0128]: search condition and process condition included in search request corresponds to “retrieval condition”, wherein the ID of the sensor terminal 130 corresponds to "a condition for designating a data generation source". [0131]: the most recent sensing data of the sensor terminal specified in the process condition corresponds to "a condition that target data belongs to a latest segment on a time series").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of INOUE to include in the retrieval condition a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data. Doing so would ensure data received most recently from a designated data generation source is pre-cached as taught by Joshi to improve data retrieval speed of most recent data from that particular data generation source. 

With regard to claim 2,
	As discussed regarding claim 1, Joshi and INOUE teach all the limitations.
	Joshi further teaches
the data processing device according to claim 1, wherein when data that is a target of the data processing request is not present in the second memory as a result of searching the second memory, the processor searches the first memory (Fig. 32, step 3240, [0255]: when the cache storage device does not comprise the requested data, step 3240 may comprise servicing a cache miss, which may comprise accessing the requested data from primary storage and storing the data in the cache storage device).

With regard to claim 4,
	As discussed regarding claim 1, Joshi and INOUE teach all the limitations.
INOUE further teaches
the data processing device according to claim 1, wherein the first retrieval condition includes a condition that target data is error data ([0069]: search sensing information by designating an abnormal value, wherein abnormal value corresponds to “error data”).

With regard to claim 5,
	As discussed regarding claim 1, Joshi and INOUE teach all the limitations.
Joshi further teaches
the data processing device according to claim 1, wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and resources of the virtual units are separated from each other (Fig. 15 illustrates an embodiment where data generation source, data processing request application, and the claimed invention are implemented in different virtual machines. “resources of the virtual units are separated from each other” is inherent in virtual machines).

With regard to claim 6,
Joshi teaches 
a data processing method performed by a data processing device including a first memory configured 3TDM/IsApplication No.: 16/322,878Docket No.: 15392D-000004-US-NPto store data permanently and a second memory having a reading speed faster than a reading speed of the first memory, the method comprising (Fig. 29 illustrates “a data processing method”; Fig. 31A, primary storage, corresponds to “a first memory”; Fig. 31A, cache storage device, corresponds to “a second memory”) comprising: 
on receipt of data generated by a data generation source, determining whether the data generated by the data generation source matches a first retrieval condition registered in advance (Fig. 29, step 2920, Fig. 31A, [0233], [0235]: monitor I/O requests, which include create and write, and use file selection criteria to identify files that are cacheable; [0237]-[0241]: file selection criteria can be set by a user to control what files to cache. Create or write I/O requests explicitly teach receiving data and inherently teach “a data generation source”; file selection criteria corresponds to “a first retrieval condition” that can be set in advance); 
storing the data generated by the data generation source in the first memory and the second memory when the data generated by the data generation source matches the first retrieval condition, and storing the data generated by the data generation source in the first memory without storing the data generated by the data generation source in the second memory when the data generated by the data generation source does not match the retrieval condition (Fig. 29, [0219], [0220], [0222], [0223]: if I/O request data is cacheable at step 2930, store the data in both the cache and primary storage at step 2940; otherwise, store in primary storage only); and 
searching the second memory preferentially over the first memory based on a second retrieval condition being same as the first retrieval condition in response to a data processing request from an application (Fig. 29, [0221]: in response to a read I/O request, step 2940 may comprise determining whether data of the I/O request is available on the cache storage device, wherein a read I/O request contains data retrieval conditions thus corresponds to “a second retrieval condition”).
Joshi does not explicitly teach
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data.
INOUE teaches
wherein the first retrieval condition includes a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data (Fig. 6; [0128]: search condition and process condition included in search request corresponds to “retrieval condition”, wherein the ID of the sensor terminal 130 corresponds to "a condition for designating a data generation source". [0131]: the most recent sensing data of the sensor terminal specified in the process condition corresponds to "a condition that target data belongs to a latest segment on a time series").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joshi to incorporate the teachings of INOUE to include in the retrieval condition a condition that target data belongs to a latest segment on a time series and further includes a condition for designating a data generation source of the target data. Doing so would ensure Joshi to improve data retrieval speed of most recent data from that particular data generation source. 

With regard to claim 7,
	As discussed regarding claim 6, Joshi and INOUE teach all the limitations.
Joshi further teaches 
the data processing method according to claim 6, wherein the searching comprises, when data that is a target of the data processing request is not present in the second memory as a result of searching the second memory, searching the first memory (Fig. 32, step 3240, [0255]: when the cache storage device does not comprise the requested data, step 3240 may comprise servicing a cache miss, which may comprise accessing the requested data from primary storage and storing the data in the cache storage device).

With regard to claim 9,
	As discussed regarding claim 6, Joshi and INOUE teach all the limitations.
INOUE further teaches
the data processing method according to claim 6, wherein the retrieval condition includes a condition that target data is error data ([0069]: search sensing information by designating an abnormal value, wherein abnormal value corresponds to “error data”).

With regard to claim 10,
	As discussed regarding claim 6, Joshi and INOUE teach all the limitations.
Joshi further teaches
the data processing method according to claim 6, wherein the data processing device, the data generation source, and the application are implemented in different virtual units, and the resources of the virtual units are separated from each other (Fig. 15 illustrates an embodiment where data generation source, data processing request application, and the claimed invention are implemented in different virtual machines. “resources of the virtual units are separated from each other” is inherent in virtual machines).

With regard to claim 11,
	As discussed regarding claim 1, Joshi and INOUE teach all the limitations.
INOUE further teaches
the data processing device according to claim 1, wherein the first retrieval condition further includes a condition for designating a device or sensor as the data generation source of the target data ([0128]: the ID of the sensor terminal 130 designates a sensor as the data generation source of the target data).

With regard to claim 12,
	As discussed regarding claim 1, Joshi and INOUE teach all the limitations.
INOUE further teaches
the data processing device according to claim 1, wherein the first retrieval condition further includes a condition for designating a device or sensor connected to a message broker as the data generation source of the target data (Fig. 20: sensor terminal 630 is connected to relay server 620, wherein sensor terminal 630 corresponds to “the data generation source” and relay server 620 corresponds to “a message broker”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA1968)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAOQIN HU/Examiner, Art Unit 2168                                                                                                                                                                                                        /ANHTAI V TRAN/Primary Examiner, Art Unit 2168